Filed pursuant to Rule 424(b)(3) File No. 333-119338 September 18, 2007 SUPPLEMENT DATED SEPTEMBER 18, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND AUGUST PERFORMANCE UPDATE FUND AUGUST 2007 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units -3.71% -1.58% $ 63.0M $1,144.283 Grant Park Futures Fund Class B Units -3.78% -2.14% $332.9M $1,000.589 TRADING ADVISORS AUGUST 2007 YTD % of Fund Rabar Market Research (Div) -2.72% 0.67% 19% EMC Capital Management (Classic) -1.49% -4.05% 20% Eckhardt Trading (Higher Leveraged) -2.17% 6.34% 9% Graham Capital Management (GDP) -3.39% 3.31% 10% Winton Capital Management (Div)* -1.47% -2.07% 22% Saxon Investment Corp (Div)** – -4.76% – Welton Investment Corp (Gl Dir Port) -10.84% -6.54% 18% ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES *Year to date performance of 1.90% through 5/31/2007.Effective 6/1/2007 the portion of Grant Park’s net assets allocated to Winton Capital Management was reallocated to the Dearborn Select Master Fund SPC – Winton Segregated Portfolio – Class GP. **Performance through 5/31/2007 Currency positions sustained the largest setbacks during August.Foreign currencies fell relative to the dollar after investors fled some emerging market currencies for the relative safety of the greenback; long positions in the euro lost ground after the European Central Bank added liquidity to the banking system in order to head off a possible credit squeeze. Short positions in the Japanese yen were dealt losses as investors, seeking to preserve capital, liquidated massive positions in the yen carry trade, leading to losses from cross-rate positions in the New Zealand dollar. Long positions in the energy sector reported losses as prices for crude oil fell on speculation that a possible credit crunch could result in an expanded economic slowdown.Further selling occurred after Hurricane Dean failed to disrupt refinery operations in the Gulf of Mexico. Similar to the energy sector, long positions in the base metals sustained losses as prices for copper and aluminum fell on concerns that a broader economic slowdown would reduce demand for raw materials. Long positions in the soft/agricultural commodities sector experienced losses as prices for soybean oil fell after rains across key growing regions improved the outlook for the current crop.Coffee prices also fell, adding to losses.Long positions in the wheat market mitigated losses in the sector as strong demand for U.S. exports pushed prices higher for the month. 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free)www.dearborncapital.com Reduced long positions in the global stock indices sustained losses as share prices weakened further on concerns that U.S. subprime mortgage defaults could have a material effect on credit availability. Lastly, long positions in the fixed income sector recorded gains as prices for Japanese Government Bonds rallied as investors sought protection from the volatility of the equity and corporate bond markets.The likelihood that the Bank of Japan would refrain from raising interest rates in the current environment also resulted in higher prices. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary. Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED AUGUST 31, 2007 Statement of Income Month (A Units) In US $ Year to Date (A Units) In US $ Month (B Units) In US $ Year to Date (B Units) In US $ Trading Income (Loss): Realized Trading Income (Loss) (1,871,699 ) 2,310,612 (9,784,464 ) 12,963,972 Change in Unrealized Income (Loss) (460,710 ) (1,501,133 ) (2,408,402 ) (8,495,565 ) Brokerage Commissions (8,444 ) (124,529 ) (44,141 ) (638,817 ) Exchange, Clearing Fees and NFA charges (36,401 ) (291,142 ) (190,291 ) (1,497,697 ) Other Trading Costs (40,765 ) (264,435 ) (213,103 ) (1,361,660 ) Change in Accrued Commissions 5,013 21,540 26,213 110,460 Net Trading Income (Loss) (2,413,006 ) 150,913 (12,614,188 ) 1,080,693 Other Income: Interest, U.S. Obligations 89,075 864,875 465,645 4,442,825 Interest, Other 178,345 1,283,507 932,311 6,611,466 Total Income (Loss) (2,145,586 ) 2,299,295 (11,216,232 ) 12,134,984 Expenses: Incentive Fees to Trading Managers (25,657 ) 559,491 (134,122 ) 2,959,679 Administrative Fees 13,433 109,762 70,220 564,619 O&O Expenses 10,746 87,809 168,529 1,355,086 Brokerage Expenses 325,071 2,656,225 1,825,730 14,680,106 Illinois Replacement Tax Total Expenses 323,593 3,413,287 1,930,357 19,559,490 Net Income (Loss) (2,469,179 ) (1,113,992 ) (13,146,589 ) (7,424,506 ) Statement of Changes in Net Asset Value Beginning Balance 66,229,748 58,161,220 343,234,447 324,091,775 Additions 337,000 14,126,599 4,748,778 43,388,623 Net Income (Loss) (2,469,179 ) (1,113,992 ) (13,146,589 ) (7,424,506 ) Redemptions (1,134,931 ) (8,211,189 ) (1,974,224 ) (27,193,480 ) Balance at AUGUST 31, 2007 62,962,638 62,962,638 332,862,412 332,862,412 Total Units Held at End of The Period 55,023.66766 332,666.61449 Net Asset Value Per Unit 1,144.283 1,000.589 Rate of Return -3.71 % -1.58 % -3.78 % -2.14 % To the best of my knowledge and belief the information contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
